SMITH, Judge,
dissenting.
I dissent from the majority opinion which in essence decides not only the law but the facts as well to defeat Dennis’ negligence claim against the City. The majority purports to distinguish Dennis’ claim from cases where the Court determined that special relationships were created between an individual and the police to invoke exception to the no-duty rule articulated in Thomas v. City of Philadelphia, 133 Pa.Commonwealth Ct. 121, 574 A.2d 1205, appeal denied, 527 Pa. 659, 593 A.2d 429 (1990). However, Dennis’ claim *244cannot be distinguished from cases where this Court has applied the exception to the no-duty rule, and because Dennis’ complaint does not specifically plead each and every minute fact to establish threshold requirements of the special-relationship test, the majority would require the trial court to sustain the City’s preliminary objections and dismiss Dennis’ complaint.
This Court summarized the duty owed by a municipality to the public and stated that only where circumstances establish a special relationship between the police and an individual may that individual sustain a cause of action in tort for the failure of a police officer to protect the individual from harm. To satisfy the special-relationship test, the individual must show that the police were aware of the individual’s particular situation or unique circumstances; the police had knowledge of the potential for a particular harm which the individual in fact suffered; and with that knowledge, the police voluntarily assumed to protect the individual from the harm suffered. Thomas; Morris v. Musser, 84 Pa.Commonwealth Ct. 170, 478 A.2d 937 (1984).
In Thomas, the plaintiff filed a negligence suit due to the alleged failure of Philadelphia police to intervene in her imprisonment by a criminal later convicted of heinous crimes. In rejecting Thomas’ arguments, this Court held that the degree of the police department’s knowledge about possible criminal activity and delay in response to this activity did not establish elements of a special relationship between the police and Thomas. The police had no knowledge of Thomas’ particular situation nor of the potential for the harm that she suffered, and she was not under police control;. hence, no duty was owed to her. Thomas is clearly distinguishable however from the case sub judice because the officer was made aware of Dennis’ particular situation by virtue of prior reports to the police that Dennis was ill and required assistance, and was aware that the potential for harm existed which she suffered due to weather conditions occurring at the time of year involved.
In Socarras v. City of Philadelphia, 123 Pa.Commonwealth Ct. 197, 552 A.2d 1171, appeals denied, 522 Pa. 605, 608, 562 A.2d 828, 829 (1989), a police officer failed to stop and assist the occupants of a disabled pick-up truck broken down in the middle lane of an interstate highway. Although observing the driver’s attempt to flag the officer, he failed to stop to render assistance. Socarras was injured when his vehicle struck the rear of the disabled vehicle and argued in his appeal to this Court that because the officer had actual knowledge that a motorist was stranded in a dangerous position on the highway, a special relationship arose creating a duty to provide necessary assistance. Reversing the trial court’s grant of summary judgment, this Court held that failure of the officer to take appropriate action, where specific statutory authority authorized such, violated the duty owed to occupants of the disabled vehicle as well as to approaching motorists who may foreseeably come into contact with the stranded vehicle.
Likewise, and in a case more closely analogous to the matter sub judice, Rankin v. Southeastern Pennsylvania Transp. Auth., 146 Pa.Commonwealth Ct. 429, 606 A.2d 536 (1992), this Court reversed the entry of summary judgment where a police officer employed by SEPTA and the City of Philadelphia witnessed the assault and stabbing of Rankin on a subway train but failed to prevent the stabbing or act to prevent the assault. The officer nonetheless escorted Rankin from the train to the platform, and told him he would be all right and to sit on the bench. Four hours later, unconscious and suffering a stab wound, Rankin was removed from the platform to a hospital for treatment. This Court wisely held in Rankin that the no-duty rule was inapplicable and the officer was not relieved of his duty to protect Rankin after the stabbing. Just as in the matter sub judice, the officers in Socarras and Rankin were aware of the plaintiffs’ particular situations or unique status and of the potential for the particular harm suffered by the plaintiffs and voluntarily assumed to assist them.
Moreover, in City of Philadelphia v. Middleton, 89 Pa.Commonwealth Ct. 362, 492 A.2d 763 (1985), an injured party collapsed on a sidewalk, was approached by a police *245officer, and was accused of drunkenness. The injured was arrested and jailed for several hours during which no medical aid was provided for his diabetic condition. The Court held that a negligence cause of action arose from the duty to provide medical aid to one under police control. Yet, nothing in Middleton nor in Capanna v. City of Philadelphia, 89 Pa.Commonwealth Ct. 349, 492 A.2d 761 (1985) (plaintiff arrested and later died in jail cell) expressly or impliedly holds that police control is synonymous with jail lock-up as the majority apparently presumes. Police control may be exercised in a myriad of circumstances to be determined by the trier of fact; nonetheless, the manner of control in Middleton and Capanna is insufficient, standing alone, to distinguish them from the case sub judice.
Given that the first two prongs of the special-relationship test can be established by the pleadings in this case and allowing Dennis all reasonable inferences deducible from the well-pleaded facts, it is apparent that this Court should not require dismissal of Dennis’ complaint. Although the third prong of the special-relationship test appears to be the more troublesome, no litmus test exists which can be precisely applied in each and every claim of this nature to defeat a plaintiffs cause of action. The eases should be decided on their own facts. Here, the officer approached Dennis with knowledge of prior reports of her condition and voluntarily interacted with her to the extent he concluded, whether incorrectly or not, that she was drunk and thereafter telephoned police dispatch to report his assessment. The exact extent and nature of the officer’s interaction with Dennis or the level and degree of assistance rendered, if any, is a question which must be resolved at trial.
In deciding the third prong, the determinative factors should not be whether the officer failed to “arrest” Dennis, “summon medical aid,” “escort” her to another location, “give assurances” that she would be all right or as the majority would require, state to Dennis that he “voluntarily assumed” to protect her. Furthermore, this is not a case where the police “merely” responded to a police call for assistance which was the determinative factor in Yates v. City of Philadelphia, 134 Pa.Commonwealth Ct. 282, 578 A.2d 609 (1990), appeal denied, 527 Pa. 660, 593 A.2d 430 (1991). In Yates, this Court affirmed the trial court’s decision to sustain the City’s preliminary objections in the nature of a demurrer because no special relationship was shown between the police and Yates who telephoned police to report fighting between two groups behind the Yates home. Police officers returned to the scene, after their initial stop, remained in their cars and made no attempts to disperse the crowd. After the officers’ departure, a shot was fired at the rear of the Yates home which struck their daughter who later died from her wounds. Because the police were not informed that threats or violence was directed toward the Yates and the police made no specific promise to protect the Yates or undertake any greater obligation than those to the neighborhood in general, the Yates did not demonstrate the existence of a special relationship with the police.
Yates’ distinctions with the present matter are obvious. The facts here demonstrate more than a “mere” police call for assistance. The police were specifically alerted to the presence of an apparently ill individual sitting on a bench; the officer observed not a neighborhood crowd but an individual’s particular situation and unique status; communicated or interacted directly with the individual rather than a crowd in general; had no knowledge that the Yates may be victimized by gunshot but was aware that due to weather conditions Dennis may suffer harm; and undertook no specific investigation of the Yates’ situation but did interact with Dennis, concluded she was drunk, radioed his assessment to police dispatch, and instead of providing assistance, simply moved on. Implicit in the majority’s opinion is that the officer’s actions were proper since anyone outside in the winter is potentially at risk of hypothermia — a position which sorely misses the significance of the issues in this case.
It is enough that the officer responded to the call, was in control of Dennis’ situation, observed her particular circumstances, had knowledge of the potential for harm which she ultimately suffered, and undertook to *246assess her condition and report to police dispatch. Based on the facts pleaded, a jury could decide that a duty was owed to Dennis and the officer breached that duty.1 Therefore, it is not clear from the facts pleaded that Dennis will be unable to prove her case, and any doubts should be resolved in her favor and against the City. Gaster v. Township of Nether Providence, 124 Pa.Commonwealth Ct. 595, 556 A.2d 947 (1989). The trial court’s decision to overrule the City’s preliminary objections should be affirmed, and Dennis should be allowed to proceed with her case.
PALLADINO, J., joins.

. The fallacy of the majority’s viewpoint is illustrated by virtue of the fact that the City would not have been held liable for example in Rankin had the officer merely walked away instead of escorting the victim from the train to the platform and stating to him that he would be all right.